Citation Nr: 0844290	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-36 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1951 
to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in September 2008.  A transcript of the hearing 
is of record.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed July 2003 rating action, the RO 
continued a prior denial of service connection for bilateral 
hearing loss and tinnitus.  

2.  Evidence received since July 2003, when viewed by itself 
or in context of the entire record, does not raise a 
reasonable possibility of substantiating the claims for 
service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The July 2003 rating action, which continued a prior 
denial of service connection for bilateral hearing loss and 
tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Additional evidence received since the July 2003 rating 
action is not new and material, and the requirements to 
reopen claims for service connection for bilateral hearing 
loss and tinnitus have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a July 2003 rating action, the RO continued a previous 
denial of service connection for bilateral hearing loss and 
tinnitus.  Service medical records provided no complaints, or 
findings, reflective of hearing loss or tinnitus.  In fact, 
the claims folder contained no complaints, or findings, of 
either of these disorders until almost 50 years after the 
veteran's discharge from active military duty.  

Consequently, in July 2003, the RO concluded that evidence of 
record did not establish that the veteran's bilateral hearing 
loss, as well as any tinnitus that he may have had, were 
associated with his service.  As such, the RO continued the 
previous denial of service connection for these disabilities.  
Because the veteran did not initiate an appeal of the July 
2003 decision, that determination became final.

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider the issue of 
entitlement to service connection for the claimed 
disabilities on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F3d. 1380 
(Fed. Cir. 1996).  

At the time of the July 2003 rating action, evidence of 
record reflected the objective presence of hearing impairment 
as well as the veteran's subjective complaints of tinnitus.  
Although the veteran expressed his belief that these 
disorders were the result of the acoustic trauma to which he 
was exposed during his combat duty in Korea, the claims 
folder contained no competent evidence supporting such an 
association.  Thus, the RO continued to deny the claims.  

Additional evidence received since that earlier decision 
includes the veteran's repeated assertions that he developed 
bilateral hearing loss and tinnitus as a result of the 
acoustic trauma to which he was exposed during his combat 
service in Korea.  In addition, medical evidence of record 
reflects objective findings of bilateral hearing loss and 
tinnitus.  

Significantly, however, the additional records received since 
July 2003 rating action do not provide competent evidence of 
an association between the currently-diagnosed bilateral 
hearing loss and tinnitus and the veteran's active duty.  
Therefore, the additional evidence received since the last 
prior final denial of service connection for bilateral 
hearing loss and tinnitus in July 2003 is not probative and 
does not raise a reasonable possibility of substantiating the 
claims for service connection for such disorders.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial of 
service connection for bilateral hearing loss and tinnitus is 
not new and material, as contemplated by the pertinent law 
and regulations, and cannot serve as a basis to reopen the 
veteran's claim for service connection for either disorder.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
January 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records.  In 
addition, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned VLJ.  

Further, the veteran was accorded pertinent VA examinations.  
At the hearing before the undersigned VLJ in September 2008, 
his representative asserted that these evaluations are 
inadequate.  Hearing transcript at 3.  Importantly, however, 
a specific VA medical opinion/examination is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for another VA medical 
opinion/examination is not warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the appealed claims that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the appealed claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


ORDER

New and material evidence not having been received, the 
application to reopen a claim of service connection for 
bilateral hearing loss is denied.  

New and material evidence not having been received, the 
application to reopen a claim of service connection for 
tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


